     Case 3:20-cv-01857-LAB-MDD Document 20 Filed 02/24/21 PageID.65 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     VERN ROBERT THEROUX, JR.                 Case No.: 20cv1857-LAB (MDD)
12                                 Plaintiff,
                                                ORDER STRIKING AMENDED
13     v.                                       COMPLAINT
14     FOOD4LESS, a California
       corporation,
15
                                Defendant.
16
17
18          Plaintiff, who is represented by counsel, filed an amended complaint (Docket
19   no. 19) on February 23, bringing claims under the Americans with Disabilities Act
20   and supplemental state claims. Because Defendant has already filed its answer,
21   amendment requires either the opposing party’s written consent or the Court’s
22   leave. Even if construed as a motion for leave to amend, the motion does not
23   comply with Civil Local Rule 15.1(b), and is not properly filed as an ex parte motion
24   rather than a noticed motion. The amended complaint is ORDERED STRICKEN
25   and the Clerk shall remove it from the docket.
26          The amended complaint also fails to connect Plaintiff’s disability with the
27   barriers he alleges he encountered at Defendant’s property, as is required for
28   Article III standing. See Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 947

                                                1
                                                                                  20cv1857
     Case 3:20-cv-01857-LAB-MDD Document 20 Filed 02/24/21 PageID.66 Page 2 of 2



 1   (9th Cir. 2011) (en banc). He alleges that his disability relates to limitations on
 2   walking, standing, ambulating, sitting, and grasping objects. (Am. Compl., ¶ 8.) He
 3   alleges that he “relies upon mobility devices to ambulate,” but does not say what
 4   those devices are. (Id.) Some of the alleged barriers would affect a person using
 5   a wheelchair, but not necessarily someone using a different mobility aid. (Id., ¶ 27.)
 6   He identifies several irregularities that might affect a mobility-impaired person in
 7   some way, without saying how they affect him, or whether they affect him at all.
 8   (Id., ¶¶ 22–23.) Some of the allegations are entirely conclusory; they merely claim
 9   that the parking area is non-compliant without alleging any facts explaining how or
10   why. (Id., ¶¶ 24–25.) And some alleged barriers do not appear to be related to
11   Plaintiff’s disability at all. (Id., ¶ 27 (alleging a lack of bathroom signage in braille).)
12   The Court is required to raise jurisdictional issues such as standing sua sponte,
13   and unless Plaintiff meets his burden of establishing standing, this action is subject
14   to dismissal. See Chapman, 631 F.3d at 954.
15         The Court sua sponte extends the deadline to seek leave to amend or to add
16   parties (see Docket no. 17, ¶ 1) to March 1, 2021. If Plaintiff intends to file such a
17   motion, it must be a noticed motion — i.e., he must obtain a hearing time and date
18   before filing it. The motion must comply with Civil Local Rule 15.1(b).
19         If Plaintiff files an amended complaint, either with the Court’s leave or with
20   opposing counsel’s written consent, he is reminded that the Clerk issues
21   summonses on electronically-filed complaints, and he need not attach them to his
22   complaint. See Electronic Case Filing Administrative Policies and Procedures
23   Manual, § 2(d)(1).
24         IT IS SO ORDERED.
25   Dated: February 24, 2021
26
27                                              Honorable Larry Alan Burns
                                                United States District Judge
28

                                                  2
                                                                                         20cv1857
